UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7645



PEDRO DIAZ,

                                                Plaintiff - Appellant,

          versus


DOCTOR “JOHN DOE” BAAN; GEORGE WILKES; BARBARA
KNIGHT; HOPE HARRISON,

                                               Defendants - Appellees,

          and


NORTH CAROLINA DEPARTMENT         OF   CORRECTIONS
UTILIZATION REVIEW BOARD,

                                                             Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-263-5-BR)


Submitted:    December 19, 2002              Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Pedro Diaz, Appellant Pro Se. Elizabeth F. Parsons, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pedro Diaz appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Diaz v. Baan, No. CA-01-263-5-BR

(E.D.N.C. filed Sept. 26, 2002 & entered Sept. 27, 2002).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2